205 F.2d 719
LOEW'S Inc. et al.v.McGUIRE, United States District Judge.
Misc. No. 360.
United States Court of Appeals District of Columbia Circuit.
Argued April 10, 1953.
Decided June 11, 1953.

Mr. Kenneth C. Royall, Washington, D. C., for petitioners.
Mr. Robert L. Wright, Washington, D. C., for respondent.
Before EDGERTON, WILBUR K. MILLER and BAZELON, Circuit Judges.
PER CURIAM.


1
This is a "petition for writ of mandamus." Petitioners, defendants in an antitrust suit, moved in the District Court for a change of venue under Title 28, § 1404(a) of the United States Code, 62 Stat. 937, which provides: "For the convenience of parties and witnesses, in the interest of justice, a district court may transfer any civil action to any other district or division where it might have been brought." The respondent is the District Judge who denied petitioners' motion.


2
The present petition asks that the respondent be directed to consider the convenience of the parties and witnesses in the interest of justice. He says he has done so. We take this to be conclusive. Petitioners would not be prejudiced even if he had failed, as they contend, to consider the matters in question at the time he denied the motion, since his consideration of them now leads him to the conclusion he reached then.


3
Petition dismissed.